— Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered April 20, 2012, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of, among other things, a four-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and waived his right to appeal orally and in writing. Thereafter, in accordance with the plea agreement, he was sentenced, as a second felony offender, to three years in prison, to be followed by two years of postrelease supervision. This appeal ensued.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Consequently, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., Lahtinen, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.